                      IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA
                                TUCSON DIVISION


PERLA GONZALES                                                                 PLAINTIFF


vs.                                    No. 4:21-cv-____


BORDERLAND CONSTRUCTION COMPANY, INC.                                         DEFENDANT


                                  ORIGINAL COMPLAINT


       COMES NOW Plaintiff Perla Gonzales (“Plaintiff”) by and through her attorneys

Marshall Hunt of Davis Miles McGuire Gardner, PLLC, and Courtney Lowery and Josh

Sanford of Sanford Law Firm, PLLC, pro hac vice to be filed, and for her Original

Complaint (“Complaint”) against Defendant Borderland Construction Company, Inc.

(“Defendant”), she states and alleges as follows:

                           I.     PRELIMINARY STATEMENTS

       1.    This is an action brought by Plaintiff against Defendant for violations of the

overtime provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the “FLSA”),

and overtime provisions of Arizona Revised Statute § 23-391.

       2.    Plaintiff seeks a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and a reasonable attorney’s fee and costs as a result of

Defendant’s failure to pay proper overtime compensation under the FLSA and Arizona

state law.




                                            Page 1 of 9
                        Perla Gonzales v. Borderland Construction Co., Inc.
                               U.S.D.C. (Dist. Ariz.) No. 4:21-cv-____
                                        Original Complaint
                            II.     JURISDICTION AND VENUE

       3.      The United States District Court for the District of Arizona has subject matter

jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this suit raises

federal questions under the FLSA.

       4.      This Complaint also alleges Arizona state law violations, which arise out of

the same set of operative facts as the federal cause of action; accordingly, this Court has

supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a).

       5.      The acts complained of herein were committed and had their principal effect

against Plaintiff within the Tucson Division of the District of Arizona; therefore, venue is

proper within this District pursuant to 28 U.S.C. § 1391.

                                     III.    THE PARTIES

       6.      Plaintiff is an individual and resident of Pima County.

       7.      Defendant is a domestic, for-profit corporation.

       8.      Defendant’s registered agent for service of process is Charles John

Prettyman, Jr., at 400 East 38th Street, Tucson, Arizona 85713.

       9.      In the regular course of business, Defendant maintains a website at

https://borderland-inc.com/.

                              IV.     FACTUAL ALLEGATIONS

       10.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       11.     Defendant operates a construction company in Tucson.

       12.     Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

                                             Page 2 of 9
                         Perla Gonzales v. Borderland Construction Co., Inc.
                                U.S.D.C. (Dist. Ariz.) No. 4:21-cv-____
                                         Original Complaint
interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce, such as vehicles, fuel, tools

and equipment.

       13.    Defendant’s annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of the Original Complaint.

       14.    Defendant employed Plaintiff from June of 2016 until March of 2017, and

again from September of 2018 until April of 2020.

       15.    Plaintiff worked for Defendant as a Receptionist until October of 2018, and

as a Dispatcher thereafter.

       16.    At all times material herein, Plaintiff has been entitled to the rights,

protections, and benefits provided under the FLSA.

       17.    Sometimes Defendant purported to pay Plaintiff an hourly wage, and

sometimes purported to pay her a salary.

       18.    Plaintiff was either classified as an hourly employee, non-exempt from the

overtime requirements of the FLSA, or she was misclassified as a salary employee.

       19.    At all relevant times herein, Defendant directly hired Plaintiff to work on its

behalf, paid her wages and benefits, controlled her work schedules, duties, protocols,

applications, assignments and employment conditions, and kept at least some records

regarding her employment.

       20.    As a Receptionist, Plaintiff’s primary duties included answering phones and

assisting people who came into the office.




                                            Page 3 of 9
                        Perla Gonzales v. Borderland Construction Co., Inc.
                               U.S.D.C. (Dist. Ariz.) No. 4:21-cv-____
                                        Original Complaint
       21.        As a Dispatcher, Plaintiff’s primary duties were to order materials, schedule

trucks, obtain permits, and work with government officials to facilitate Defendant’s use of

water meters and digging around gas and water lines.

       22.        Even after Plaintiff was promoted to Dispatcher, she spent 2 to 3 hours per

day acting as the receptionist.

       23.        At all times material hereto, Plaintiff was entitled to the rights, protections,

and benefits provided under the FLSA.

       24.        Defendant paid Plaintiff $680.00 per week.

       25.        Therefore, Plaintiff was paid less than the $684.00/week minimum required

by the FLSA for salaried employees. See 29 C.F.R. § 541.600.

       26.        Plaintiff did not have the authority to hire or fire any other employee.

       27.        Plaintiff was not asked to provide input as to which employees should be

hired or fired.

       28.        Plaintiff did not exercise independent judgment as to matters of significance

in carrying out her duties.

       29.        In carrying out her duties, Plaintiff followed the policies and processes set

by Defendant or others.

       30.        Plaintiff sought input from supervisors in lieu of making significant decisions

on their own.

       31.        Plaintiff regularly worked more than 40 hours per week during the relevant

time period.

       32.        Plaintiff estimates she worked approximately 48 hours each week.




                                                Page 4 of 9
                            Perla Gonzales v. Borderland Construction Co., Inc.
                                   U.S.D.C. (Dist. Ariz.) No. 4:21-cv-____
                                            Original Complaint
       33.      Plaintiff’s regular hours were from 5:00 am or 6:00 am until around 2:30 pm,

although she sometimes stayed in the office until 5 pm or later.

       34.      Additionally, Plaintiff regularly performed work even when she wasn’t in the

office, including taking calls from Defendant and making calls to suppliers to place an

order or cancel an order.

       35.      Defendant did not pay Plaintiff 1.5x her regular rate for hours worked over

40 each week.

       36.      At all relevant times herein, Defendant has deprived Plaintiff of regular

wages and overtime compensation for all of the hours worked.

       37.      Defendant did not have a timekeeping system whereby Plaintiff could record

and submit her time to Defendant.

       38.      Some of the work Plaintiff completed was time stamped (e.g., emails and

phone calls).

       39.      Defendant knew or should have known that Plaintiff was working hours over

forty each week.

       40.      Defendant knew or showed reckless disregard for whether its actions

violated the FLSA.

             V.     FIRST CLAIM FOR RELIEF—VIOLATION OF THE FLSA

       41.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       42.      Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.




                                              Page 5 of 9
                          Perla Gonzales v. Borderland Construction Co., Inc.
                                 U.S.D.C. (Dist. Ariz.) No. 4:21-cv-____
                                          Original Complaint
       43.     At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       44.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay a minimum wage for all hours worked up to 40 each week and to pay 1.5x their regular

wages for all hours worked over 40, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

       45.     Defendant either classified Plaintiff as an hourly employee, non-exempt

from the overtime requirements of the FLSA, or misclassified Plaintiff as salaried and

exempt from the requirements of the FLSA.

       46.     Defendant failed to pay Plaintiff for all hours worked.

       47.     Defendant failed to pay Plaintiff a sufficient overtime premium for all hours

worked over forty each week.

       48.     Defendant knew or should have known that its actions violated the FLSA.

       49.     Defendant’s conduct and practices, as described above, were willful.

       50.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney’s

fees provided by the FLSA for all violations which occurred beginning at least three years

preceding the filing of Plaintiff’s initial complaint, plus periods of equitable tolling.

       51.     Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,

Plaintiff is entitled to recover an award of liquidated damages in an amount equal to the

amount of unpaid overtime premium pay described above pursuant to Section 16(b) of

the FLSA, 29 U.S.C. § 216(b).

                                             Page 6 of 9
                         Perla Gonzales v. Borderland Construction Co., Inc.
                                U.S.D.C. (Dist. Ariz.) No. 4:21-cv-____
                                         Original Complaint
       52.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

        VI.    SECOND CLAIM FOR RELIEF—VIOLATION OF A.R.S. § 23-391

       53.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       54.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

A.R.S. § 23-391.

       55.     At all relevant times, Defendant was Plaintiff’s “employer” within the

meaning of A.R.S. § 23-391.

       56.     A.R.S. § 23-391 requires employers to pay all employees 1.5x regular

wages for all hours worked over 40 hours per week if overtime compensation is mandated

by federal law.

       57.     Defendant failed to pay Plaintiff for all hours worked.

       58.     Defendant failed to pay Plaintiff a sufficient overtime premium for all hours

worked over forty each week.

       59.     Defendant’s conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       60.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney’s

fees provided by the FLSA for all violations which occurred beginning at least three years

preceding the filing of Plaintiff’s initial complaint, plus periods of equitable tolling.




                                             Page 7 of 9
                         Perla Gonzales v. Borderland Construction Co., Inc.
                                U.S.D.C. (Dist. Ariz.) No. 4:21-cv-____
                                         Original Complaint
       61.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                               VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Perla Gonzales respectfully prays

that Defendant be summoned to appear and to answer this Complaint and for declaratory

relief and damages as follows:

       A.     Declaratory judgment that Defendant’s practices alleged in this Complaint

violate the FLSA, A.R.S. § 23-291, and their related regulations;

       B.     Judgment for damages suffered by Plaintiff for all unpaid overtime wages

under the FLSA, A.R.S. § 23-391 and their related regulations;

       C.     Judgment for liquidated damages owed to Plaintiff pursuant to the FLSA,

A.R.S. § 23-291 and their related regulations;

       D.     An order directing Defendant to pay Plaintiff pre-judgment interest,

reasonable attorney’s fees and all costs connected with this action; and

       E.     Such other and further relief as this Court may deem just and proper.




                                            Page 8 of 9
                        Perla Gonzales v. Borderland Construction Co., Inc.
                               U.S.D.C. (Dist. Ariz.) No. 4:21-cv-____
                                        Original Complaint
                             Respectfully submitted,

                             PLAINTIFF PERLA GONZALES

                             DAVIS MILES McGUIRE GARDNER, PLLC
                             40 East Rio Salado Pkwy, Suite 425
                             Tempe, Arizona 85281
                             Telephone: (480) 344-4987
                             Facsimile: (480) 733-3748

                             /s/ Marshall Hunt
                             Marshall Hunt
                             Ariz. Bar No.031060
                             efile.dockets@davismiles.com

                             SANFORD LAW FIRM, PLLC
                             Kirkpatrick Plaza
                             10800 Financial Centre Pkwy, Suite 510
                             Little Rock, Arkansas 72211
                             Telephone: (800) 615-4946
                             Facsimile: (888) 787-2040

                             /s/ Courtney Lowery
                             Courtney Lowery
                             Ark. Bar No. 2019236
                             courtney@sanfordlawfirm.com
                             Pro Hac Vice Motion to be filed

                             /s/ Josh Sanford
                             Josh Sanford
                             Ark. Bar No. 2001037
                             josh@sanfordlawfirm.com
                             Pro Hac Vice Motion to be filed




                    Page 9 of 9
Perla Gonzales v. Borderland Construction Co., Inc.
       U.S.D.C. (Dist. Ariz.) No. 4:21-cv-____
                Original Complaint
